Citation Nr: 1456124	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  12-11 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable initial evaluation for bilateral hearing loss. 

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus, to include on an extraschedular basis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1985 to May 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston,Texas.  The Veteran was scheduled for a videoconference hearing before the Board in June 2014.  However, the record reflects that he cancelled his hearing request and has not requested another hearing since that time.  Thus, the Veteran's hearing request is considered withdrawn.  38 C.F.R. § 20.704 (2014).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the Virtual VA paperless claims processing system reveals a September 2014 brief from the Veteran's representative and VA treatment records pertinent to the appeal that have been reviewed by the RO and the Board.  There are additional records which are duplicative of documents found in the claims folder or irrelevant to the present appeal.  A review of the Veterans Benefits Management System (VBMS) does not reveal any documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain an additional examination to ascertain the current severity and manifestations of the Veteran's service-connected hearing loss and tinnitus. 

First, the Board notes that the Veteran was most recently afforded a VA examination in February 2012 in connection with his claim.  Thereafter, the Veteran and his representative challenged the adequacy of the examination and asserted that his bilateral hearing loss had increased in severity since the last examination.  See May 2012 Form 9 and September 2014 appellate brief.  When a veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997). 

Second, the Veteran's representative asserted that the RO failed to consider whether an initial increased rating for tinnitus was warranted on an extraschedular basis.  To this extent, the representative argued that the maximum schedular evaluation for tinnitus does not fully contemplate the functional impairment caused by the disability.  Therefore, the Board finds that the RO must consider an extra-schedular evaluation for tinnitus in accordance with the provisions of 38 C.F.R. § 3.321(b).  

While on remand, the RO should ensure that all VA medical records are associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of all health care providers, if any, who have provided treatment for his hearing loss and tinnitus.  After acquiring this information and obtaining any necessary authorization, the AOJ must obtain and associate these records with the claims file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Obtain and associate with the claims file, all outstanding treatment records from the VA Texas Valley Coastal Bend Health Care System dated from April 2011.  If any requested records are not available, or the search for any such records otherwise yields negative results, the fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the extent and severity of his hearing loss and tinnitus.  Any indicated diagnostic tests and studies must be accomplished, including the Maryland CNC test and a puretone audiometry test.  The paper and electronic claims folder must be made available to the examiner.  An explanation of all opinions expressed must consider all pertinent medical and lay evidence, including the Veteran's lay statements. 

In addition to providing all testing results as directed by the relevant Disability Benefits Questionnaire, the examiner must fully describe the functional effects caused by the Veteran's service-connected hearing loss and tinnitus.  Specifically, the examiner must describe whether the disabilities have necessitated hospitalization, cause marked interference with employment, or demonstrate any other unusual features not encompassed by the schedular criteria.

The Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the VA examiner should provide a fully reasoned explanation. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  In particular, the AOJ must consider whether there are any factors that would warrant referral to the Under Secretary for Benefits or the Director, VA Compensation and Pension Service, for assignment of extra schedular rating under the provisions of 38 C.F.R. § 3.321.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

